DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-8 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 02/23/2021 and 08/05/2021 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a weight” and “a float, a balance, or a ground bait container” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over da Rosa (U.S. Pub. 20140358483) in view of Langer (U.S. Pat. 5511335).
In regard to claim 1, da Rosa discloses a fishing information management system having a fishing rod, a fishing reel with a spool capable of winding a fishing line being attached to the fishing rod, and a rig being attached to an end of the fishing line distal the fishing reel (Fig. 3 and Paragraphs [0029-0030], where there is a fishing information management system with a fishing rod and a fishing reel with at least a rig (lure use data is at least included) at the end of the fishing line distal the fishing reel), the fishing information management system comprising: an operation and environment information detector configured to detect information on operation of fishing tools and information on operation environment of the fishing tools when in use including information from the fishing reel and the fishing rod (Figs. 1-3 and Paragraphs [0018] and [0031], where there is an operation and environment information detector (at least shown by element 25) that detects information on operation (EUD) and environment of operation (RED) of fishing tools when in use including the fishing reel and the fishing rod); a calculator configured to calculate hit values related to catching fish from the information on the operation of the fishing tools (Figs. 1-3 and 4A-5C and Paragraphs [0060] and [0064-0065], where there is at least a calculator for calculating hit values (estimated probability of success or data of previously caught fish, as disclosed in the Applicant’s Specification Paragraphs [0014-0016] and [0057]) related to catching fish from the information on the operation of the fishing tools (rod and reel operation data)); a storage configured to store detection values and the hit values (Figs. 1-3 and Paragraphs[0063], where there is at least a storage (25, 35, 45, or 55) that stores detection values (EUD) and the hit values (estimated probability of success or data of previously caught fish)); and an indicator configured to display at least either of the detection values or the hit values (Figs. 1 and 4A-5C and Paragraphs [0061] and [0064], where there is at least an indicator (display unit of communication element 25 or PC 35) that displays at least either of the detection values (EUD) or the hit values (estimated probability of success or data of previously caught fish)). da Rosa does not disclose an operation and environment information detector configured to detect information including information from the rig. Langer discloses an operation and environment information detector configured to detect information including information from the rig (Abstract, Fig. 6, and Column 13 lines 4-12, where there is at least an operation and environment information detector 100 on the rig 96 which is at least configured to detect information from the rig 96). da Rosa and Langer are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of da Rosa such that an operation and environment information detector configured to detect information including information from the rig in view of Langer. The motivation would have been to collect data regarding the use of the lure and environmental factors underwater, in order to provide the user with more information with respect to use of the system.
In regard to claim 2, da Rosa as modified by Langer discloses the fishing information management system according to claim 1, wherein the fishing tools include the fishing reel, the fishing rod, the fishing line, a hook, a weight, an artificial bait, a float, a balance, or a ground bait container (da Rosa, Fig. 3 and Paragraphs [0030] and [0037], where the fishing tools at least include a fishing reel, a fishing rod, and a fishing line).
In regard to claim 3, da Rosa as modified by Langer discloses the fishing information management system according to claim 1, wherein the operation environment of the fishing tools includes at least one of a start time and an end time for the use of the fishing tools, a weather condition when the fishing tools are used, and a location where the fishing tools are used (da Rosa, Fig. 2 and Paragraph [0035], where the operation environment at least includes weather conditions (temperature, rainfall, wind, and barometric pressure) when the fishing tools are used and a location (GPS position) where the fishing tools are used).
In regard to claim 4, da Rosa as modified by Langer discloses the fishing information management system according to claim 1, wherein the operation and environment information detector includes at least a reel operation information detector configured to detect operation information of the fishing reel (da Rosa, Claim 1 and Paragraphs [0038] and [0042-0044], where there is at least a reel operation information detector that detects operation information (data capturing electronic components are installed in at least the reel to record equipment use data such as casting distance) of the fishing reel), and a fishing rod operation information detector configured to detect operation information of the fishing rod (da Rosa, Claim 4 and Paragraphs [0038], [0043], and [0053], where there is at least a fishing rod operation information detector that detects operation information (data capturing electronic components are installed in at least the rod to record equipment use data such as rod movement) of the fishing rod).
In regard to claim 5, da Rosa as modified by Langer discloses the fishing information management system according to claim 4, wherein the operation information of the fishing reel includes at least one of a pulled-out amount of a reel's drag, a pulling-out speed of a reel's drag, a spool rotation start point, a spool rotation end point, a spool diameter, a maximum rotation speed of a spool, a rotation speed history of the spool, a brake setting, a motion of the fishing rod, and backlash information (da Rosa, Figs. 4A-D and Paragraphs [0042-0044], and [0057-0058], where the operation information of the fishing reel at least includes a motion of a fishing rod (an accelerometer indicates handle movement) and a rotation history of the spool (movement speed associated with spool movements is shown in Fig. 4D across an interval of time)).
In regard to claim 6, da Rosa as modified by Langer discloses the fishing information management system according to claim 4, wherein the operation information of the fishing rod includes at least one of a speed, an acceleration, a deformation amount, and a motion of, and a method of casting, the fishing rod (da Rosa, Claim 4, Figs. 4A-D, and Paragraphs [0043] and [0053], where the operation information of the fishing rod at least includes an acceleration (via an accelerometer), motion (vibration), and a deformation amount (via a strain sensor)).
In regard to claim 7, da Rosa as modified by Langer discloses the fishing information management system according to claim 1, wherein the hit values related to catching fish are calculated from at least either of a pulled-out amount or a pulling out speed of a reel's drag (da Rosa, Fig. 3 and Paragraphs [0042-0044], [0048], [0051], and [0056], where the hit values (estimated probability of success or data of previously caught fish, based on the “fish-on occurrences” of da Rosa) related to catching fish are calculated from at least a pulling out speed of a reel's drag (rapid cessation of line retrieval) or a pulled-out amount (via magnetometer which detects line feed amount)).
In regard to claim 8, da Rosa as modified by Langer discloses the fishing information management system according to claim 1, wherein the hit values related to catching fish are calculated from at least either of a deflection amount, or an operation amount, of the fishing rod (da Rosa, Fig. 3 and Paragraphs [0042-0044], [0048], [0050] and [0053], where the hit values (estimated probability of success or data of previously caught fish, based on the “fish-on occurrences” of da Rosa) related to catching fish are calculated from at least the operation amount (movement of rod and reel or vibration output of accelerometer) or the deflection amount (via strain sensor)).

Response to Arguments
Applicant's arguments (filed 06/22/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. da Rosa (U.S. Pub. 20140358483) in view of Langer (U.S. Pat. 5511335) discloses the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, da Rosa teaches a fishing information management system with a fishing rod and a fishing reel with at least a rig at the end of the fishing line distal the fishing reel in Fig. 3 and Paragraphs [0029-0030], where lure use data is at least included (see Paragraph [0030], “The data points can further comprise other data or information (OD) such as lure use”).
Additionally, Langer teaches an operation and environment information detector configured to detect information including information from the rig in the Abstract, Fig. 6, and Column 13 lines 4-12, where there is at least an operation and environment information detector 100 on the rig 96 which is at least configured to detect information from the rig 96. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647